DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 03 August 2022.

Regarding Previous Claim Objections
Previous objection of claim 1 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-4 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Page 1] with respect to rejection of claims 1, 5, 9 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 1, Applicant argues that prior art of rejection fails to teach “battery backup system adapted to power the sensor and the signaling antenna during a power failure”.
Newly found references Chien teaches a sensing system in a way of light assembly 12, as per Fig. 1, where a sensor is still energized when there is a power outage, thus being energized by a battery backup system [Paragraph 16]. In a similar manner, newly found reference Edwards teaches a sensing system where a battery backup system energizes an antenna when there is a power outage [Column 7 – Lines 55-58].
The basis of the analysis, based on the way the claims are disclosed, is basically directed to a claimed device that would be powering all of the modules that need power to work on even when there is a power outage, throughout a backup battery.

Regarding claim 5, this claim is further amended to disclose that the antenna is a “ultra-wideband antenna”.
Hence, in addition to the combination of Chien and Edwards for the teachings as per claim 1, Fullerton discloses a system where an electric/light assembly, as per Fig. 1A, comprises an ultra-wideband radar, thus an ultra-wideband antenna [Paragraph 67].

Regarding claim 9, this claim incorporates similar limitations as those set forth in independent claims 1 and 5 and is rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 5, 9 have been amended. Thus, claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 15, it is unclear whether “the trains” should be “the plurality of trains” as per line 2.
In line 17, it is unclear whether “a power failure” is different from the one in line 5.

For claim 5:
In line 18, it is unclear whether “a power failure” is different from the one in line 6.

For claim 9:
In line 15, it is unclear whether “a power failure” is different from the one in line 6.

For claims 2-4, 6-8, 10-13:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty (US Patent Application Publication No. 2014/0320011) in view of Clark et al. (US Patent Application Publication No. 2016/0323981) and further in view of Chien (US Patent Application Publication No. 2014/0104067) and Edwards (US Patent No. 5,519,380).

Regarding claim 1, Hegarty teaches a light fixture assembly for use in a public transportation train system having a plurality of trains (Fig. 2); the light fixture assembly comprising:
a light (light fixture 8);
a power supply for the light ([Paragraph 30]);
a battery backup system adapted to power the light during a power failure (battery backup system 4 [Paragraph 38]); the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
a sensor [(at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]);

a signaling antenna powered by the power supply; the signaling antenna communicating with the trains of the public transportation train system (it is disclosed that the lighting system 4 transmits data by different internet and wireless communication protocols to external sources at remote locations, thus including any transportation because the claim is not providing more details about the train system more than a general recitation [Paragraph 40]. Hence, a person having ordinary skills in the art would recognize that the transmission of said data is actually performed by an antenna powered by the power supply of the system); 
.
However, Hegarty does not explicitly mention: 
a) [
b) the battery backup system adapted to power the sensor and the signaling antenna during a power failure.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
a) [ (Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the art would recognize that, for example, the disclosed light fixture 50 in Fig. 12 transmits the sensor data (from sensor 80/82) and power levels (from battery 64/56) to a remote location (controller 110) via wireless module 54 [Paragraph 30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the purpose increasing quality of a light fixture (Clark – Paragraph 8).
But, the combination of Hegarty and Clark does not explicitly mention:
b) the battery backup system adapted to power the sensor and the signaling antenna during a power failure.
Chien teaches, in a similar field of endeavor of sensing systems, the following:
b) the battery backup system adapted to power the sensor [ (Chien teaches a sensing system in a way of light assembly 12, as per Fig. 1, where a sensor is still energized when there is a power outage, thus being energized by a battery backup system [Paragraph 16]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by powering the sensor (as taught by Chien) for the purpose of continuously sense data on the environment it is installed (Chien – Paragraph 16).
But, the combination of Hegarty, Clark and Chien does not explicitly mention:
.
Edwards teaches, in a similar field of endeavor of sensing systems, the following:
[ (Edwards teaches a sensing system where a battery backup system energizes an antenna when there is a power outage [Column 7 – Lines 55-58]. The basis of the analysis, based on the way the claims are disclosed, is basically directed to a claimed device that would be powering all of the modules that need power to work on even when there is a power outage, throughout a backup battery).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by powering the sensor (as taught by Chien) by powering the antenna (as taught by Edwards) for the purpose of continuously transmitting data on remote entities (Edwards – Column 2 – Lines 1-30).

Regarding claim 2, Hegarty further teaches the light fixture assembly of claim 1, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor [Paragraph 46]).

Regarding claim 3, Hegarty in view of Clark further teaches the light fixture assembly of claim 1, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 4, Hegarty in view of Clark further teaches the light fixture assembly of claim 4, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty (US Patent Application Publication No. 2014/0320011) in view of Clark et al. (US Patent Application Publication No. 2016/0323981) and further in view of Recker et al. (US Patent Application Publication No. 2011/0133655) and Fullerton et al. (US Patent Application Publication No. 2016/0226207) and Chien (US Patent Application Publication No. 2014/0104067) and Edwards (US Patent No. 5,519,380).

Regarding claim 5, Hegarty teaches a light fixture assembly (Fig. 2) comprising:

a light (light fixture 8) [
a power supply for the light ([Paragraph 30]);
a battery backup system [(battery backup system 4 [Paragraph 38]); the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
[
[(at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]); and
[

.
However, Hegarty does not explicitly mention a) a housing… [connected to [.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
b) sensor port [(Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the art would recognize that, for example, the disclosed light fixture 50 in Fig. 12 transmits the sensor data (from sensor 80/82) and power levels (from battery 64/56) to a remote location (controller 110) via wireless module 54 [Paragraph 30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the purpose increasing quality of a light fixture (Clark – Paragraph 8).
But, the combination of Hegarty and Clark does not explicitly mention a) a housing… [.
Recker teaches, in a similar field of endeavor of lighting systems, the following:
a) a housing… [(Recker discloses a light-fixture system where, within a housing of a light-fixture, there are several components such as light, back-up power system, sensors, etc. At least said sensors are removable and replaceable [Paragraphs 27, 30, 31, 211, 216, 217, 253, 261, 469]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) for the purpose of presenting a more optimal system (Recker – Paragraph 22).
But, the combination of Hegarty, Clark and Recker does not explicitly mention:
c) an ultra-wideband train signaling antenna powered by the power supply; the ultra-wideband train signaling antenna adapted to communicate with trains of a public transportation train system; and d) the battery backup system adapted to power the sensor and the ultra-wideband train signaling antenna during a power failure.
Fullerton teaches, in a similar field of endeavor of sensing systems, the following:
c) an ultra-wideband train signaling antenna powered by the power supply (Fullerton discloses a system where an electric/light assembly, as per Fig. 1A, comprises an ultra-wideband radar, thus an ultra-wideband antenna [Paragraph 67] which is powered by battery source [Paragraph 67]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) by including an UWB antenna (as taught by Fullerton) for the purpose of transmitting signals on tunnels like in subways.
But, the combination of Hegarty, Clark, Recker and Fullerton does not explicitly mention:
d) the battery backup system adapted to power the sensor and the ultra-wideband train signaling antenna during a power failure.
Chien teaches, in a similar field of endeavor of sensing systems, the following:
d) the battery backup system adapted to power the sensor [ (Chien teaches a sensing system in a way of light assembly 12, as per Fig. 1, where a sensor is still energized when there is a power outage, thus being energized by a battery backup system [Paragraph 16]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) by including an UWB antenna (as taught by Fullerton) by powering the sensor (as taught by Chien) for the purpose of continuously sense data on the environment it is installed (Chien – Paragraph 16).
But, the combination of Hegarty, Clark, Recker, Fullerton and Chien does not explicitly mention:
[
Edwards teaches, in a similar field of endeavor of sensing systems, the following:
[[ (Edwards teaches a sensing system where a battery backup system energizes an antenna when there is a power outage [Column 7 – Lines 55-58]. The basis of the analysis, based on the way the claims are disclosed, is basically directed to a claimed device that would be powering all of the modules that need power to work on even when there is a power outage, throughout a backup battery).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) by including an UWB antenna (as taught by Fullerton) by powering the sensor (as taught by Chien) by powering the antenna (as taught by Edwards) for the purpose of continuously transmitting data on remote entities (Edwards – Column 2 – Lines 1-30).
.
Regarding claim 6, Hegarty further teaches the light fixture assembly of claim 5, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor [Paragraph 46]).

Regarding claim 7, Hegarty in view of Clark further teaches the light fixture assembly of claim 5, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 8, Hegarty in view of Clark further teaches the light fixture assembly of claim 7, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty (US Patent Application Publication No. 2014/0320011) in view of Clark et al. (US Patent Application Publication No. 2016/0323981) and further in view of Recker et al. (US Patent Application Publication No. 2011/0133655) and Chien (US Patent Application Publication No. 2014/0104067) and Edwards (US Patent No. 5,519,380).

Regarding claim 9, Hegarty teaches a light fixture assembly (Fig. 2) comprising:

a light (light fixture 8);
a power supply for the light ([Paragraph 30]);
a battery backup system [(battery backup system 4 [Paragraph 38]); the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
a sensor that generates data in response to a condition (at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]); and
[
a train signaling antenna powered by the power supply; the train signaling antenna adapted to communicate with trains of a public transportation train system (it is disclosed that the lighting system 4 transmits data by different internet and wireless communication protocols to external sources at remote locations, thus including any transportation because the claim is not providing more details about the train system more than a general recitation [Paragraph 40]. Hence, a person having ordinary skills in the art would recognize that the transmission of said data is actually performed by an antenna powered by the power supply of the system); and
.
However, Hegarty does not explicitly mention a) a housing… [.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
b) the data from the sensor being transmitted to the remote location by the communications device of the self-testing and reporting system (Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the art would recognize that, for example, the disclosed light fixture 50 in Fig. 12 transmits the sensor data (from sensor 80/82) and power levels (from battery 64/56) to a remote location (controller 110) via wireless module 54 [Paragraph 30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the purpose increasing quality of a light fixture (Clark – Paragraph 8).
But, the combination of Hegarty and Clark does not explicitly mention a) a housing… [.
Recker teaches, in a similar field of endeavor of lighting systems, the following:
a) a housing… [(Recker discloses a light-fixture system where, within a housing of a light-fixture, there are several components such as light, back-up power system, sensors, etc. At least said sensors are removable and replaceable [Paragraphs 27, 30, 31, 211, 216, 217, 253, 261, 469]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) for the purpose of presenting a more optimal system (Recker – Paragraph 22).
But, the combination of Hegarty, Clark and Recker does not explicitly mention:
c) the battery backup system adapted to power the sensor and the train signaling antenna during a power failure.
Chien teaches, in a similar field of endeavor of sensing systems, the following:
c) the battery backup system adapted to power the sensor [(Chien teaches a sensing system in a way of light assembly 12, as per Fig. 1, where a sensor is still energized when there is a power outage, thus being energized by a battery backup system [Paragraph 16]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) by powering the sensor (as taught by Chien) for the purpose of continuously sense data on the environment it is installed (Chien – Paragraph 16).
But, the combination of Hegarty, Clark, Recker and Chien does not explicitly mention:
[
Edwards teaches, in a similar field of endeavor of sensing systems, the following:
[signaling antenna] during a power failure (Edwards teaches a sensing system where a battery backup system energizes an antenna when there is a power outage [Column 7 – Lines 55-58]. The basis of the analysis, based on the way the claims are disclosed, is basically directed to a claimed device that would be powering all of the modules that need power to work on even when there is a power outage, throughout a backup battery).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) by powering the sensor (as taught by Chien) by powering the antenna (as taught by Edwards) for the purpose of continuously transmitting data on remote entities (Edwards – Column 2 – Lines 1-30).

Regarding claim 10, Hegarty further teaches the light fixture assembly of claim 9, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor [Paragraph 46]).

Regarding claim 11, Hegarty in view of Clark further teaches the light fixture assembly of claim 9, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 12, Hegarty in view of Clark further teaches the light fixture assembly of claim 11, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Regarding claim 13, Clark further teaches the light fixture assembly of claim 5, wherein the communications device of the self-testing and reporting system combines the data from the sensor with the information related to the self-testing and reporting system (sensor data, power data levels, and other data are transmitted to the external device [Paragraph 30]. Hence, a person having ordinary skills in the art would recognize that said data is being combined for transmission).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633